DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application claims foreign priority to application TW109133618 filed 9/28/2020 in Taiwan.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0134670 to Inomata (hereafter Inomata).

Referring to claim 1, Inomata discloses a method of present multimedia content with third party control, operated in an environment where a multimedia content processing platform is connected to a plurality of multimedia content devices (see Fig 1 and [0037]), comprising steps of:
(A) operating one of the plurality of multimedia content devices as a control panel device [server 20 that manages the terminals] (see [0037] and Fig 1, item 20);
(B) configuring at least two of the plurality of multimedia content devices as multimedia content providing devices [presenter terminal] (see [0037] and Fig 1 – Each terminal may be a presenter terminal or participant terminal);
(C) transmitting different multimedia content data, by the multimedia content providing devices, to the multimedia content processing platform (see [0045]);
(D) configuring at least two of the plurality of multimedia content devices as multimedia content presenting devices [participant terminals] (see [0037] and Fig 1);
(E) controlling, by the control panel device, a processing way the multimedia content processing platform processes the multimedia content data (see [0081]; [0088]-[0096]; [0107]-[0109]; [0127] – presenting the contents/video and the audio); and
(F) controlling, by the control panel device, a transmitting way the multimedia content processing platform transmits the multimedia content data to the multimedia content presenting device, wherein the transmitting way at least comprises transmitting the different multimedia content data to the different multimedia content presenting devices (see [0081]; [0088]-[0096]; [0107]-[0109]; [0127] – presenting the contents/video and the audio). 
Referring to claim 2, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the multimedia content providing devices are different from the multimedia content presenting devices (see [0037] and Fig 1 – a presenter terminal or a participant terminal).
Referring to claim 3, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein a part of the multimedia content providing devices and a part of the multimedia content presenting devices are the same multimedia content devices (see [0037] – A terminal device can switch between being a presenter and a participant).
Referring to claim 4, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the step (C) further comprises: transmitting, by the multimedia content providing devices, the different multimedia content data to a data collection device, and further transmitting, by the data collection device, the multimedia content data to the multimedia content processing platform (see Fig 3; [0041]; and [0045]).
Referring to claim 5, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the processing way the multimedia content processing platform processes the multimedia content data comprises: combining the different multimedia content data into an integrated multimedia content data, converting the multimedia content data to conform to an output format of the multimedia content presenting devices, or deciding an output layout of the different multimedia content data after combination (see [0057] and [0058]).
Referring to claim 6, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the control panel device may decide the processing way the multimedia content processing platform processes the multimedia content data according to a type, a weight, or a real-time nature of the multimedia content data (see [0081]; [0088]-[0096]; [0107]-[0109]; [0127]).
Referring to claim 7, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the transmitting way further comprises: transmitting one of the multimedia content data to all or a part of the multimedia content presenting devices, and transmitting an integrated multimedia content data formed by combining the different multimedia content data to all or a part of the multimedia content presenting devices (see [0057] and [0058]).
Referring to claim 8, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the step (A) further comprises: (Al) configuring a user account on the multimedia content processing platform (see [0046]; [0047]; and [0065]-[0067]); (A2) configuring an account permission for the user account (see [0046]; [0047]; and [0065]-[0067]); and (A3) operating the control panel device to log in the user account (see [0046]; [0047]; and [0065]-[0067]).
Referring to claim 9, Inomata discloses the method of present multimedia content with third party control according to claim 8, wherein the account permission comprises: the multimedia content providing devices that may be controlled, the multimedia content presenting devices that may be controlled, a time interval that may be controlled, a time length that may be controlled, or a region area that may be controlled (see [0046]; [0047]; [0052]; and [0065]-[0067]).
Referring to claim 10, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the multimedia content processing platform is provided with a storage unit for storing the multimedia content data (see [0041] – The storage unit includes a terminal information database storing terminal information and a file database storing data, such as a variety of files and documents).
Referring to claim 11, Inomata discloses the method of present multimedia content with third party control according to claim 10, wherein the control panel device may selectively control the multimedia content processing platform to transmit the multimedia content data that are received in time to the multimedia content present devices, or transmit the multimedia content data stored by the storage unit of the multimedia content processing platform to the multimedia content presenting devices (see [0081]; [0088]-[0096]; [0107]-[0109]; [0127].
Referring to claim 12, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein each of the multimedia content providing devices is provided with a corresponding storage unit for storing the multimedia content data (see [0043] – When each terminal 10 is connected to the server, the program may be downloaded from the server to the memory of the terminal. And material data for a meeting may be downloaded to the memory.).
Referring to claim 13, Inomata discloses the method of present multimedia content with third party control according to claim 1, wherein the control panel device may control the multimedia content processing platform to receive the multimedia content data stored by the storage units of the multimedia content providing devices and further transmit the multimedia content data to the multimedia content presenting devices (see [0041]-[0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 9,942,515 to Krantz et al 
US PGPub 2017/0099361 to Digilov et al
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167